CONCURRENCE
ANDERSON, Justice
(concurring).
I join in the result reached in the majority opinion but write separately to restate the concerns I previously expressed in Studer v. Kiffmeyer, 712 N.W.2d 652 (Minn. 2006), regarding the appropriate level of deference to grant to the referee’s findings.
We have original jurisdiction over cases challenging the residency of candidates for election to the Minnesota Legislature under Minn. Stat. § 204B.44 (Supp. 2015). As I said in my concurrence in Studer, I conclude that the United States Supreme Court’s approach applies the appropriate level of deference in cases utilizing a referee in legislative residency disputes. 712 N.W.2d at 560 (Anderson, G. Barcy, J., concurring). In cases in which we exercise original jurisdiction, we may appoint a referee to hear evidence and make recommendations. See Colorado v. New Mexico, 467 U.S. 310, 312-13, 104 S.Ct. 2433, 81 L.Ed.2d 247 (1984) (noting that the Court appointed a special master to take evidence in a matter brought under the Court’s original jurisdiction). But the referee’s recommendations are not binding and should not be entitled to deference. After we review the referee’s recommendations, we should conduct an independent review of the record and reach our own conclusion on the outcome of the case “because [we have] ‘the ultimate responsibility for deciding what are correct findings of fact.’” United States v. Maine, 475 U.S. 89, 98, 106 S.Ct. 951, 89 L.Ed.2d 68 (1986) (quoting Colorado, 467 U.S. at 317, 104 S.Ct. 2433). To the extent the majority suggests otherwise, I do not agree.
Unlike other situations in which we appoint referees to make factual findings, legislative residency disputes involve a coordinate branch of government, and our court, not a single appointed referee, should retain the ultimate responsibility to independently review the record. We may, in appropriate circumstances, choose to defer to the referee’s factual findings, particularly with respect to credibility issues, but whether we choose to do so in disputes challenging the residency of legislative candidates depends on the circumstances of each case.
Further, I am less certain than the majority of how soundly grounded the principle of deference is in our case law. The majority contends that “[w]e deferred to the referee’s findings in Studerhowever, in Studer we did not actually defer to the referee’s findings. Rather, we stated that “the factors that establish residency ‘are largely questions of fact, and we therefore defer to the findings of the referee who heard the witnesses testify.’ ” 712 N.W.2d *336at 558 (quoting Piepho v. Bruns, 652 N.W.2d 40, 44-45 (Minn. 2002)). But, we then determined that “[t]he record fully supported] the referee’s findings.” Id. at 559. Similarly, in Piepho, we reviewed the findings of the referee and determined that the “findings supported] the conclusion that [the candidate] had sufficient presence in [the district] and. intent to reside there to meet the residency requirement.” 652 N.W.2d at 45. What the majority here calls deference in these cases appears to me to be an independent review of the referee’s findings.
Like in Studer, here the evidence was overwhelming so it is not' necessary to determine what deference, if any, we should grant to the referee’s findings, and I therefore concur in the majority opinion.